Citation Nr: 1135596	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an effective date earlier than April 27, 2007, for the grant of a 40 percent disability rating for degenerative arthritis of the lumbar spine. 

3.  Entitlement to service connection for bilateral hip disorders, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

4.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1969.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2011, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was previously represented by a private attorney, who has since revoked his representation of the Veteran.  The Veteran was represented by the American Legion at the July 2011 Board hearing.  However, there is currently no VA Form 21-22 appointing the American Legion as the Veteran's representative associated with the claims file.  Hence, on remand, the RO/AMC should clarify with the Veteran his intentions as to representation and associate appropriate documentation with the claims file.

During the Board hearing, the Veteran testified that his service-connected low back disability had worsened since his last VA examination.  The Board notes that an April 2010 private medical record shows that the Veteran has left L5 and S1 mild radiculopathy.  The Veteran last underwent a VA spine examination in September 2009.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected low back disability on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Accordingly, the RO/AMC should arrange for the Veteran to undergo appropriate VA examinations to determine the severity of his service-connected low back disability, to include orthopedic and neurological manifestations, to the extent present.

With regard to the claims for service connection for bilateral hip disorders and bilateral knee disorders, in September 2009, the Veteran was afforded a VA joints examination for his back.  The examiner noted that there was an opinion on file from 2007 concerning the claims for service connection concerning the hips and knees, and that he was not asked to provide another opinion.  

Prior to arranging for the Veteran to undergo further examinations, the RO/AMC should obtain and associate with the claims file all outstanding VA records. The claims file currently includes outpatient treatment records from the VA outpatient clinic in Cumberland, Maryland and the Martinsburg VA medical center (VAMC), dated through June 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the VA outpatient clinic in Cumberland, Maryland and the Martinsburg VAMC, dated from June 2009 to the present.
 
During the July 2011 Board hearing, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA) for his low back disability.  Records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, could be relevant here, and should be obtained on remand.  See Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the hearing officer or administrative law judge, and give the evidence appropriate consideration and weight).

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO should specifically request that the Veteran provide authorization to enable VA to obtain treatment records from C.C. Edwards, M.D., and private medical records from T. Ghobrial, M.D., and G. Wagoner, M.D., from January 2008 to the present.  In the alternative, he may obtain the records and submit them.  If there was no continuing treatment, the Veteran should so indicate to the RO/AMC.

Furthermore, given the Veteran's contentions that he is no longer able to work due to his service-connected low back disability; on remand, the RO should also adjudicate whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Lastly, the Board notes that in the Veteran's February 2009 notice of disagreement, his attorney, at that time, stated that the Veteran contests the effective date for the grant of a 40 percent disability rating for the Veteran's service-connected lumbar spine disability, contending that it should have been set to the date the increase in disability was factually ascertainable.  A statement of the case (SOC) has not been sent to the Veteran regarding this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these matters are REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-22 and instructions on the designation of a representative. Associate any response received with the claims file. If there is a currently signed power of attorney form in the files of the American Legion that should be associated with the claims file. 

2.  The RO/AMC should obtain from the VA outpatient clinic in Cumberland, Maryland, and the Martinsburg VAMC all outstanding medical records from June 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.  

3.  The RO/AMC should contact the Social Security Administration and request copies of all disability determinations for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant notified in accordance with applicable provisions.

4.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. The RO/AMC should specifically request that he provide sufficient information and authorization to obtain all private medical records from C.C. Edwards, M.D., and private medical records from T. Ghobrial, M.D., and G. Wagoner, M.D., from January 2008 to the present.  If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  If there was no continuing treatment, the Veteran should so indicate to the RO/AMC.

5.  Then, the Veteran should be scheduled for VA appropriate examination(s) to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected low back disability.  The claims folder must be made available to the examiner(s) performing each examination, and those examiner(s) are asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished (to include x-rays), and all clinical findings reported in detail.

Each examiner(s) should set forth all pertinent findings, along with the complete rationale for the conclusions reached.

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back disability-to specifically include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's lumbar spine disability should be described in detail. 

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In addition, incapacitating episodes, to the extent identified, should be set out.

Lastly, the examiner should describe functional impairments as they affect his employment.

6.  Thereafter, the RO/AMC should readjudicate the claims for service connection for right and left hip disorders and for bilateral knee disorders in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006).  If review of the records received suggests that a new examination and opinion concerning the service connection claims is in order, such examination should be scheduled.  The RO/AMC's adjudication of the claim for a higher rating for the Veteran's service-connected low back disability should include express consideration of whether a separate rating for neurological impairment is warranted.  The RO/AMC should discuss whether "staged" ratings are warranted and address whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.

7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

8.  The RO/AMC should issue a Statement of the Case to the Veteran, addressing the issue of the effective date for the grant of a 40 percent disability rating for his service-connected lumbar spine disability stemming from his disagreement with the May 2008 rating decision.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  To perfect the appeal, he must timely file a substantive appeal, otherwise the appeal should be closed without returning to the Board.  If the Veteran does not wish to pursue this claim he should so indicate in writing to the RO/AMC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



